Title: To Alexander Hamilton from Jeremiah Olney, 19 July 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, July 19, 1790. “The rigging, Sails cables and anchors belonging to the Brig Happy Return, lately stranded at Dublin, arrived here on the fifteenth instant; presuming those articles were, at some rate or other dutiable, I demanded a bond of the owners to secure the duties until the exact amount could be ascertained.… Having promised … to postpone the final adjustment of the matter until I obtained your opinion thereon, I ask, Sir, the favor of your particular directions.…”
